Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 14, 2011, by and among (1) AMITY OIL INTERNATIONAL PTY LIMITED, a
company organized and existing under the laws of Australia (“Amity”); (2) DMLP,
LTD., a Bahamas international business company (“DMLP”); (3) PETROGAS PETROL GAZ
VE PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET AŞ., a Turkish joint stock
company (“Petrogas”); (4) TALON EXPLORATION, LTD., a Bahamas international
business company (“Talon”); (5) TRANSATLANTIC EXPLORATION MEDITERRANEAN
INTERNATIONAL PTY. LTD., an Australian proprietary company (“TEMI”);
(6) TRANSATLANTIC TURKEY, LTD., a Bahamas international business company (“TT”,
and, together with Amity, DMLP, Petrogas, Talon and TEMI, the “Borrowers”);
(7) TRANSATLANTIC PETROLEUM LTD., a Bermuda exempted company with limited
liability (the “Parent”); (8) TRANSATLANTIC PETROLEUM (USA) CORP., a Colorado
corporation (“TP USA”); (9) TRANSATLANTIC WORLDWIDE, LTD., a Bahamas corporation
(“TW”, and, together with the Parent and TP USA, the “Initial Guarantors”);
(10) each of the lenders party hereto from time to time (the “Lenders”); and
(11) STANDARD BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Initial Guarantors, the Borrowers, the Lenders, the Agents and the
LC Issuer are parties to that certain Amended and Restated Credit Agreement,
dated as of May 18, 2011 (as amended, pursuant to Amendment No. 1 to Credit
Agreement, dated as of August 4, 2011, the “Credit Agreement”).

WHEREAS, the Borrowers desire that certain provisions of the Credit Agreement be
amended and compliance with certain provisions of the Credit Agreement be
waived, and the Administrative Agent and the Lenders party hereto are willing to
agree to such amendments and waivers on the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. Unless the context otherwise requires, capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

1.2 Interpretation. This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Section 1 of the Credit
Agreement.

SECTION 2. AMENDMENT.

Subject to the conditions precedent set forth in Section 5, the Credit Agreement
shall be amended as follows:

2.1 EMRA Approvals. Section 7.17(d) of the Credit Agreement shall be amended by
deleting the words “No later than August 31, 2011”, and replacing them with the
words “No later than September 30, 2011”.



--------------------------------------------------------------------------------

2.2 Turkish Commercial Enterprise Pledge. Section 7.17(e) of the Credit
Agreement shall be amended by deleting the words “No later than August 31,
2011”, and replacing them with the words “No later than September 30, 2011”.

SECTION 3. WAIVER

Subject to the conditions precedent set forth in Section 5, the Lenders party
hereto (being Lenders constituting the Majority Lenders) agree to grant, and the
Administrative Agent acknowledges the grant of, the following waivers, it being
understood that such waivers shall not be deemed to be, nor construed as, a
waiver of any other Default or Event of Default that may now be in existence or
that may hereafter occur:

3.1 EMRA Approvals. The Lenders party hereto agree to waive the requirement
previously contained in Section 7.17(d) of the Credit Agreement that Amity and
Petrogas ensure that EMRA consents to the assignment of their receivables under
the relevant Turkish Security Documents no later than August 31, 2011, and any
Default or Event of Default that may have arisen directly from such failure to
do so.

3.2 Turkish Commercial Enterprise Pledge. The Lenders party hereto agree to
waive the requirement previously contained in Section 7.17(e) of the Credit
Agreement that Amity and Petrogas execute the commercial enterprise pledge
agreement no later than August 31, 2011, and any Default or Event of Default
that may have arisen directly from such failure to do so.

SECTION 4. AFFIRMATION

The Initial Guarantors hereby consent and agree to and acknowledge and affirm
the terms of this Amendment. The Initial Guarantors hereby further agree that
their respective guarantee obligations under Article 10 of the Credit Agreement
shall remain in full force and effect and be unaffected hereby.

SECTION 5. CONDITIONS PRECEDENT

The amendments referred to in Section 2 and the waivers referred to in Section 3
shall become effective if this Amendment shall have been executed by the Initial
Guarantors, the Borrowers, the Lenders and the Administrative Agent and
counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

SECTION 6. MISCELLANEOUS

6.1 Representations and Warranties. Each Obligor, by signing below, hereby
represents and warrants to the Agents, the LC Issuer, and the Lenders as
follows:

(a) it is duly organized, validly existing and in good standing (if such concept
exists under the laws of its jurisdiction of organization) under the laws of its
jurisdiction of organization;

 

2



--------------------------------------------------------------------------------

(b) the execution, delivery, and performance of this Amendment and the
consummation of the transactions contemplated hereby (i) are within its
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene its constitutional documents or any applicable
law or any of its contractual obligations, and (iv) will not result in the
creation or imposition of any Lien prohibited by the Credit Agreement;

(c) no consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for its due execution and delivery of this Amendment, the performance
of its obligations hereunder or the consummation of the transactions
contemplated hereby;

(d) it has duly executed and delivered this Amendment, and upon satisfaction of
the conditions set forth in Section 5 above, this Amendment constitutes its
legal, valid, and binding obligation, enforceable against it in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity;

(e) both before and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Amendment; and

(f) to the extent not already made above, each of the other representations and
warranties set forth in Article 6 of the Credit Agreement is true and correct in
all material respects as of the date hereof (unless stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).

6.2 Waiver of Claims. Each Obligor hereby waives and releases each of the
Lenders, the LC Issuer and the Agents and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which it is aware that currently exist
and can now be asserted to reduce or eliminate all or any part of the
obligations of such Obligor to the Lenders, the LC Issuer and the Agents as
provided in the Loan Documents, such waiver and release being made with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

6.3 Expenses. As provided in Section 11.10 and Section 12.5 of the Credit
Agreement, but without limiting any terms or provisions thereof, each Obligor
agrees to pay on demand, all reasonable costs and expenses incurred by the
Agents in connection with the preparation, negotiation, and execution of this
Amendment, including without limitation the reasonable costs and fees of the
Agents’ legal counsel, regardless of whether this Amendment becomes effective in
accordance with the terms hereof.

6.4 Credit Agreement Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Loan Document.

 

3



--------------------------------------------------------------------------------

6.5 Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
and supersedes all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

6.6 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

6.7 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

6.8 Submission to Jurisdiction. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND APPELLATE COURTS FROM ANY THEREOF, IN ANY
LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF AN AGENT, A LENDER OR THE LC
ISSUER OR AN OBLIGOR IN CONNECTION HEREWITH OR THEREWITH; PROVIDED, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF AN AGENT, A LENDER OR THE LC ISSUER TO BRING
PROCEEDINGS AGAINST AN OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION.

6.9 Jury Trial Waiver. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH. EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AMENDMENT.

[Remainder of page left blank intentionally.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first written above.

 

AMITY OIL INTERNATIONAL PTY LTD., as

a Borrower

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Director

DMLP, LTD., as a Borrower

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Executive Vice President

PETROGAS PETROL GAZ VE

PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET A.Ş , as a Borrower

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Director

TALON EXPLORATION, LTD., as a Borrower

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Executive Vice President



--------------------------------------------------------------------------------

TRANSATLANTIC EXPLORATION

MEDITERRANEAN INTERNATIONAL PTY.

LTD., as a Borrower

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Director

TRANSATLANTIC TURKEY, LTD., as a

Borrower

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Executive Vice President

TRANSATLANTIC PETROLEUM LTD, as a

Guarantor

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Executive Vice President

TRANSATLANTIC PETROLEUM (USA)

CORP, as a Guarantor

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: President

TRANSATLANTIC WORLDWIDE, LTD., as a

Guarantor

By: /s/ Scott C. Larsen

Name: Scott C. Larsen

Title: Executive Vice President



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Administrative Agent

By: /s/ Ola Busari

Name: Ola Busari

Title:

By: /s/ Mark Heptinstall

Name: Mark Heptinstall

Title:



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Collateral Agent

By: /s/ Robert Anastasio

Name: Robert Anastasio

Title: Attorney-in-Fact

By: /s/ Albert Maartens

Name: Albert Maartens

Title: Attorney-in-Fact



--------------------------------------------------------------------------------

STANDARD BANK PLC, as a Lender

By: /s/ Robert Anastasio

Name: Attorney-in-Fact

Title:

By: /s/ Albert Maartens

Name: Albert Maartens

Title: Attorney-in-Fact



--------------------------------------------------------------------------------

BNP PARIBAS (SUISSE) SA, as a Lender

By:

 

/s/ Christophe Nerguarian

Name:

 

Christophe Nerguarian

Title:

 

By:

 

/s/ Adrien Bouchet

Name:

 

Adrien Bouchet

Title:

 